    Case 3:19-cv-01781-L Document 15 Filed 07/18/19                 Page 1 of 6 PageID 79



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA

JOHN STEGALL, Individually and On
                          *                           CA NO: 5:19-cv-432
Behalf of Others Similarly Situated,
                          *
              Plaintiffs, *
                          *                           JUDGE ELIZABETH E. FOOTE
VERSUS                    *
                          *
LATSHAW DRILLING COMPANY, *                           MAGISTRATE JUDGE MARK
LLC,                      *                           L. HORNSBY
         Defendant.       *
* * * * * * * * * * * * *

                               JOINT MOTION TO TRANSFER

       Pursuant to 28 U.S.C. §1404(a), Plaintiff John Stegall, individually and on behalf others

similarly situated, (“Stegall”) and Defendant Latshaw Drilling Company, LLC, (“Latshaw

Drilling” and collectively with Stegall as the “Parties”) respectfully jointly move the Court to

transfer this action to the United States District Court for the Northern District of Texas Dallas

Division. In support hereof, the Parties state as follows.


       1.      Plaintiff Stegall filed the Original Complaint on April 5, 2019. [Doc. 1, Original

Complaint].


       2.      Defendant Latshaw Drilling filed a Motion to Dismiss on May 28, 2019, pursuant

to Fed. R. Civ. P. 12(b)(2) and 12(b)(3), seeking to dismiss this case for lack of personal

jurisdiction and for improper venue; alternatively requesting that this Court transfer this action to

another judicial district. [Doc. 5, Motion to Dismiss]. Plaintiffs’ time to file responsive papers to

Latshaw Drilling’s Motion to Dismiss is extended until July 18, 2019. [Doc. 13, Order Extending

Time to File Responsive Papers].
    Case 3:19-cv-01781-L Document 15 Filed 07/18/19                 Page 2 of 6 PageID 80



       3.      A companion case is pending in the United States District Court for the Northern

District of Texas Dallas Division: Luther Sanders and Randy Best v. Latshaw Drilling Company,

LLC, Case No. 3:16-cv-01093-S before the honorable Judge Karen Gren Scholer (the “Sanders

Case”). The Sanders Case was filed as a collective action under the Fair Labor Standards Act

and the New Mexico Minimum Wage Act. Stegall originally filed his claim on April 22, 2016

when he filed consent to join the Sanders Case. The Sanders Case was decertified on March 14,

2019 and Stegall was dismissed, in part, because Stegall worked as a mechanic and the named

plaintiffs worked as top drive technicians. At the time the Sanders Case was decertified, the

Parties had completed discovery and the Court had ruled on dispositive motions. This matter and

the Sanders Case involve common questions of law.


       4.      The Parties agree that they can achieve a more cost and time efficient resolution

of this matter if the Parties consent to a transfer of this case to the United States District Court

for the Northern District of Texas Dallas Division where both jurisdiction and venue are

undisputedly proper. After the case is transferred, the Parties intend to consolidate this action

with the Sanders Case pursuant to Fed. R. Civ. P. 42(a) for the purposes of settlement and final

resolution.


       5.      Pursuant to 28 U.S.C. §1404(a), “[f]or the convenience of parties and witnesses,

in the interest of justice, a district court may transfer any civil action to any other district or

division where it might have been brought or to any district or division to which all parties

have consented.” 28 U.S.C. §1404(a) (emphasis added). In enacting Section 1404(a), Congress

intended to authorize easy transfer of actions to a more convenient forum. See 17 James Wm.

Moore, Moore’s Federal Practice §111.11 (3d ed. 2010); see also Van Dusen v. Barrack, 376

U.S. 612, 636 (1964) (statute was designed as a “federal judicial housekeeping measure,”
    Case 3:19-cv-01781-L Document 15 Filed 07/18/19                Page 3 of 6 PageID 81



allowing easy change of venue). Moreover, a district court is vested with broad discretion in

deciding whether to transfer an action under section 1404(a). Jarvis Christian College v. Exxon

Corp., 845 F.2d 523, 528 (5th Cir. 1988).


       6.      Transfer is appropriate under 28 U.S.C. §1404 even if personal jurisdiction is

lacking and regardless of whether venue exists in the original forum. Delta Fuel Co., Inc. v.

Taylor, No. 1:18-CV-00850, 2018 WL 5117381, *2 (W.D. La. 2018) (citing Goldlawr, Inc. v.

Heiman, 369 U.S. 463, 82 S. Ct. 913, 8 L.Ed.2d 39 (1962) and Herman v. Cataphora, 730 F.3d

460, 466 (5th Cir. 2013)).


       7.      When considering a motion to transfer, courts in the Fifth Circuit consider the

following private interest factors: (a) the relative ease of access to sources of proof; (b) the

availability of compulsory process to secure the attendance of witnesses; (c) the cost of

attendance of for willing witnesses; and (d) all other practical problems that make trial of a case

easy, expeditious and inexpensive. Court’s also consider the following public interest factors: (a)

the administrative difficulties flowing from court congestion; (b) the local interest in having

localized interest decided at home; (c) familiarity of the forum with the law that will govern the

case; and (d) the avoidance of unnecessary problems of conflict of laws [or in] the application of

foreign law. Delta Fuel Co., Inc., 2018 WL 5117381 at *3.


       8.      The preliminary question under §1404(a) is whether a civil action “might have

been brought” in the destination venue. This action was originally filed in the Northern District

of Texas Dallas Division and the Parties agree that it could have been refiled in the Northern

District of Texas after Stegall was dismissed from the Sanders Case.
    Case 3:19-cv-01781-L Document 15 Filed 07/18/19                    Page 4 of 6 PageID 82



        9.      The Parties have now reached a settlement in principal of the Sanders Case that

includes a settlement of Plaintiffs’ claims filed herein. Therefore the Parties seek to transfer this

action to the United States District Court for the Northern District of Texas Dallas Division in

order to finalize and approve the settlement and conclude this matter. Thus, the private and

public factors weigh in favor of transferring this matter to the Northern District of Texas Dallas

Division.


        10.     In order to effectuate such a transfer, Defendant Latshaw Drilling hereby consents

to the jurisdiction of this Court for the limited purpose of permitting the Court to transfer this

matter to the United States District Court for the Northern District of Texas, pursuant to 28

U.S.C. §1404(a).     By joining this Motion, Defendant Latshaw Drilling does not waive or

otherwise concede its affirmative defense that this Court lacks personal jurisdiction of over this

Defendant. Moreover, Plaintiff agrees that he will not assert any argument in this Court that

Defendant Latshaw Drilling has waived its affirmative defense of lack of personal jurisdiction to

the extent the Court denies this Motion.


        11.     Plaintiff likewise hereby consents to a transfer of this matter to the United States

District Court for the Northern District of Texas, pursuant to 28 U.S.C. §1404(a), and asserts that

the Northern District of Texas Dallas Division is a proper venue for adjudication of this action.

Plaintiff asserts that transfer is in the interest of justice and judicial economy.


        WHEREFORE, Plaintiff and Defendant jointly request that the Court transfer the above-

captioned matter to the United States District Court for the Northern District of Texas Dallas

Division. The Parties agree that Defendant’s Motion to Dismiss is moot since granting this joint

motion makes a ruling on the Motion to Dismiss unnecessary.
Case 3:19-cv-01781-L Document 15 Filed 07/18/19            Page 5 of 6 PageID 83



  Dated this 18th day of July, 2019.

                                       Respectfully submitted,


                                       s/ David I. Moulton
                                       Richard J. (Rex) Burch
                                       David I. Moulton, Pro Hac Vice
                                       Texas Bar No. 24051093
                                       BRUCKNER BURCH PLLC
                                       8 Greenway Plaza, Suite 1500
                                       Houston, Texas 77046
                                       Telephone: 713.877.8788
                                       Telephone: 713.877.8065
                                       Email: rburch@brucknerburch.com
                                       Email: dmoulton@brucknerburch.com

                                       -and-

                                       Derrick G. Earles (#29570)
                                       LABORDE EARLES LAW FIRM
                                       203 Energy Parkway, Building B
                                       Lafayette, LA 70508
                                       Telephone: 337.210.7292
                                       Facsimile: 337.253.7757
                                       Email: digger@onmyside.com

                                       ATTORNEYS FOR PLAINTIFFS,
                                       JOHN STEGALL, INDIVIDUALLY AND ON
                                       BEHALF OF OTHERS SIMILARLY SITUATED

                                       -AND-

                                       s/Phyllis G. Cancienne T.A.
                                       PHYLLIS G. CANCIENNE T.A. (#19605)
                                       ELIZABETH A. LINER (#34429)
                                       BAKER DONELSON BEARMAN
                                       CALDWELL & BERKOWITZ, P.C.
                                       450 Laurel Street, North Tower, 21st Floor
                                       Baton Rouge, Louisiana 70801
                                       Telephone: (225) 381-7000
                                       Facsimile: (225) 343-3612
                                       Email: pcancienne@bakerdonelson.com
                                       Email: bliner@bakerdonelson.com

                                       -and-
Case 3:19-cv-01781-L Document 15 Filed 07/18/19     Page 6 of 6 PageID 84



                                Madalene A. B. Witterholt, Pro Hac Vice
                                Texas State Bar No. 24108521
                                Oklahoma State Bar No. 10528
                                CROWE & DUNLEVY, P.C.
                                321 S. Boston Ave., Suite 500
                                Tulsa, Oklahoma 74103
                                Telephone: 918.592.9800
                                Facsimile: 918.599.6325
                                Email: m.witterholt@crowedunlevy.com

                                ATTORNEYS FOR DEFENDANT,
                                LATSHAW DRILLING COMPANY, LLC
